             Case 1:19-cv-05516-DLC Document 100 Filed 10/09/20 Page 1 of 4




                                                                      2040 Main St., 14th Fl., Irvine, CA 92614
                                                                                              T (949) 760-0404

                                                                                         Cheryl T. Burgess
                                                                              Cheryl.Burgess@knobbe.com


                                         October 9, 2020

VIA ELECTRONIC COURT FILING

Honorable Denise L. Cote
United States District Court for the Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Courtroom 18B
New York, NY 10007-1312

       Re:    Signify North America Corporation et al v. Axis Lighting Inc.,
              Civil Action No. 1:19-cv-05516DLC (S.D.N.Y.)

Dear Judge Cote,

We write regarding the discovery disputes that remain in the above matter after the Court
teleconference yesterday. Signify provided Axis with a proposal on the remaining disputed
issues after the conference. Axis responded earlier today shortly prior to Signify sending its
letter to the Court. Axis suspects its response crossed paths with Signify’s filing, and therefore
writes to provide its proposal, which it believes resolves many of the remaining issues.

Accused Products

During the teleconference, Signify admitted that the alleged notice date for the ‘512 patent is
the earliest date for possible damages. The Court determined that one year prior to the
alleged notice date for the ‘512 patent was a reasonable cut-off date for the accused product
definitions. In applying this guidance to the remaining accused product definitions, Axis
proposed that the cut-off date for each should similarly be one year prior to the earliest date for
possible damages. For some product categories, the earliest date is the alleged notice date
and Axis applied a date one year prior to the alleged notice. For others, the earliest date is six
years prior to the Complaint filing based on the six year statute of limitations in 35 U.S.C. §
286. Axis therefore applied a date seven years prior to the filing of the Complaint for some
accused product definitions.

During the teleconference, the Court permitted Signify’s inclusion of substantially similar
products in the accused product definitions. The Court also understood Axis’ position that in
many instances it does not have the ability to assess whether there are additional products
that are substantially similar. Axis added language to the accused product definitions after the
language related to substantial similarity to capture this understanding.

Axis’ current proposal for accused products is as follows:
            Case 1:19-cv-05516-DLC Document 100 Filed 10/09/20 Page 2 of 4

                                                                                             Page 2




Patent      Definition of Accused Products
6,577,512   “512 Accused Products” - Axis’ LED lighting products made, used, offered for sale,
            or sold in, or imported into, the United States since May 17, 2015, when configured
            with a Lutron Hi-lume A-series L3D LED driver, a Lutron Hi-lume A-series 2Wires
            Forward Phase (1%) LED driver, or another driver containing current feedback
            circuitry and a protective circuit limiting the current or voltage to the LEDs (to the
            extent Axis is aware of any).
7,014,336   “336 Accused Products” - Axis’ LED lighting products made, used, offered for sale,
            or sold in, or imported into, the United States since October 30, 2017, when
            configured with Axitune Dim-to-Warm or Tunable White color-mixing technology, or
            substantially similar products (to the extent Axis is aware of any).
7,255,458   “458 Accused Products” - Axis’ LED lighting products made, used, offered for sale,
            or sold in, or imported into, the United States since June 13, 2012, when configured
            with a SurroundLite Asymmetrical Optic or a VL Optic.
7,256,554   “554 Accused Products” - LED lighting products made, used, offered for sale, or
            sold in, or imported into, the United States since February 5, 2017, when
            configured with a Lutron Hilume EcoSystem LDE driver, including the Hi-lume 1%
            EcoSystem LDE1 LED driver, the Hi-lume 5% EcoSystem LDE5 LED driver, or
            other feed-forward driver that does not directly monitor or directly regulate the
            voltage or current provided to the LEDs (to the extent Axis is aware of any).
7,288,902   “902 Accused Products” - Axis’ LED lighting products made, used, offered for sale,
            or sold in, or imported into, the United States since June 13, 2012, when configured
            with Axitune Dim-to-Warm color-mixing technology that changes the color
            temperature (CCT) of the lighting device as the lighting device is dimmed, or other
            substantially similar technology (to the extent Axis is aware of any).
7,352,138   “138 Accused Products” - Axis’ LED lighting products made, used, offered for sale,
            or sold in, or imported into, the United States since June 13, 2012, when configured
            with a Lutron Hi-lume A-series 2Wires Forward Phase (1%) LED driver, or other
            phase-dimmable LED driver (to the extent Axis is aware of any).
7,703,951   “951 Accused Products” - Axis’ modular LED lighting products made, used, offered
            for sale, or sold in, or imported into, the United States since July 23, 2018, when
            configured with a modular lighting fixture with a socket, light-generating module,
            and controller accessible and removable via a light exit aperture.

Note that Axis is investigating the scope of the ‘458 patent in view of the Court’s guidance and
may seek clarification of the ’458 accused product definition from the Court at a later date.

Discovery Of Component Supplier, Make, and Model

Signify seeks discovery of the supplier, make, and model for certain components. Axis does
not object to identifying relevant accused product components, or the make, model, and
supplier for components where third party discovery is necessary (e.g., Lutron drivers). Axis
agreed to provide discovery on supplier, make, and model for the following identified
components during a prior meet and confer:
    6,577,512             LED driver
            Case 1:19-cv-05516-DLC Document 100 Filed 10/09/20 Page 3 of 4

                                                                                                 Page 3




      7,014,336          LED driver; LED color-mixing circuitry, i.e. circuitry implementing
       Axitune technology where allegedly infringing
      7,255,458          Diffuser
      7,256,554          LED driver
      7,288,902          LED driver; LED color-mixing circuitry, i.e. circuitry implementing
       Axitune technology where allegedly infringing
      7,352,138    LED driver

Axis objects to providing supplier, make, and model for components where the claims do not
relate to the specific design or operation of the components. For example, some claims recite
an “LED.” All LEDs are constructed and operate essentially the same. Signify’s request for
supplier, make, and model is therefore not relevant or proportionate to the needs of the case.
Axis offered in a meet and confer yesterday to provide a proposal that instead stipulates to
these components, and Signify agreed to consider the proposal so long as it addresses all of
the relevant claim terms for each stipulated component. Axis will therefore provide a proposed
stipulation that covers the following components.
     6,577,512       LED light engine
     7,014,336       LED light engine
     7,255,458       LED light engine; LED driver
     7,256,554       LED light engine
     7,288,902       LED light engine
     7,352,138       LED light engine
     7,703,951       LED light engine; LED driver; Housing
If Axis determines it is not able to stipulate to any of the above listed components, it will at that
point agree to provide discovery on the supplier, make and model for those components.

Timing Of Discovery

During the teleconference, the Court requested that Axis provide a date to Signify for
completion of its document production related to the accused products. Axis is reviewing the
first three accused product categories in view of the Court’s guidance, and working to
determine the scope of the production and amount of time needed to gather the documents.
Axis was unable to provide a date to Signify today, but is attempting to finalize its analysis by
early next week. We have informed counsel for Signify of the status of Axis’ progress. Axis
requests additional time for it to complete its analysis and provide a date to Signify.

Axis also notes that the parties are working to confirm agreement on the four remaining
accused product definitions in view of the Court’s guidance, as well as the outstanding
component issue. As soon as the parties confirm agreement on those issues or receive further
Court guidance, Axis will also work to confirm the amount of time needed to gather the related
documents. Axis requests that the Court clarify that Axis does not need to provide Signify with
a date for document production with respect to these outstanding issues until a reasonable
amount of time after the parties are in agreement on the scope of the discovery.
          Case 1:19-cv-05516-DLC Document 100 Filed 10/09/20 Page 4 of 4

                                                                           Page 4




                                            Sincerely,



                                           Cheryl T. Burgess

cc:   Counsel of record (via ECF)
